Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

2.	Claims 1, 3, 7, 9-10, 12, 17, 19-20, 22-23 and 25-35 are pending. 

Examiner’s Note on Priority

3.	In the Bibliographic Data (BIB) sheet dated 11/29/2019 indicated that foreign priority was claimed and that the conditions for USC 119 (a-d) conditions were met. Upon further evaluation, the Examiner determined the PCT/CN2012/082575 filed 10/08/2012 was filed more than 12 months after the foreign application China 20111029721.7 which as filed 09/30/2011. The application was not filed within 12 months from the earliest date on which such foreign application was filed. Therefore, it does not meet the conditions to apply the foreign priority date of 09/30/2011. A corrected BIB sheet is attached. 

Continued Examination Under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set 12// has been entered. 
 
Response to Arguments

5.	 Applicant’s arguments, see Remarks pages 8-14, filed 11/19/2021, with respect to the 35 U.S.C. 103 rejections of claims 1, 3, 7, 9-10, 12, 17, 19-20, 22-23 and 25-35 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1, 3, 7, 9-10, 12, 17, 19-20, 22-23 and 25-35 has been withdrawn. 

Allowable Subject Matter

6.	Claims 1, 3, 7, 9-10, 12, 17, 19-20, 22-23 and 25-35 (renumbered as claims 1-21) are allowed.

Reasons for Allowance

7.	The following is an examiner’s statement of reasons for allowance: 

Claims 1, 3, 7, 9-10, 12, 17, 19-20, 22-23 and 25-35 (renumbered as claims 1-21) are allowable over prior art since the prior art taken individually or in combination italic limitations:

In claim 1,… receiving, by a first user equipment from a serving base station of a cell where the first user equipment is located, a broadcast message comprising information identifying resources allocated by the serving base station for device to device (D2D) communication, wherein each resource identified by the received information is allocated by the serving base station for D2D communication; selecting, by the first user equipment, a resource from the resources allocated by the serving base station for D2D communication…in combination with other limitations recited as specified in claim 1.

In claim 10,… receive, from a serving base station of a cell where the device is located, a broadcast message comprising information identifying resources allocated by the serving base station for device to device (D2D) communication, wherein each resource identified by the received information is allocated by the serving base station for D2D communication; select a resource from the resources allocated by the serving base station for D2D communication…in combination with other limitations recited as specified in claim 10.

In claim 20,… a broadcast message comprising information identifying resources allocated by the serving base station for device to device (D2D) communication, wherein each resource identified by the received information is allocated by the serving base station for D2D communication; select a resource from the resources allocated by the serving base station for D2D communication…in combination with other limitations recited as specified in claim 20.

In claim 27,… obtaining, by the first user equipment, the resource from the serving base station; sending, by the first user equipment to a second user equipment on the obtained resource, information about the first user equipment, wherein the second user equipment sends the information about the first user equipment to a network device, to set up a connection between the first user equipment and the second user equipment…in combination with other limitations recited as specified in claim 27.

In claim 30,… obtain the at least one resource for D2D communication from the serving base station; and send, to a second user equipment on a obtained at least one resource, information about the first user equipment, wherein the second user equipment sends the information about the first user equipment to a network device, to set up a connection between the first user equipment and the second user equipment…in combination with other limitations recited as specified in claim 30.

The first closest prior art of record is Doppler et al, US 2011/0106952 hereafter Doppler. Doppler FIG. 2, 10, 44, 62 discloses receiving by a terminal/UE 10 from a base station/access point/eNB (44, 62) for a cell where the terminal/UE is located, [0055] discloses receiving, by the first/lead UE from the AP/base station information indicating the resource allocation identifying resources allocated by the AP/base station for D2D communication, [0066] discloses dynamically select resources for D2D communication,  Doppler [0045] discloses the eNB has capability to schedule broadcast information. However, Doppler does not explicitly disclose the broadcast information comprises information identifying resources allocated by the serving base station for device to device (D2D) communication (as recited in claims 1, 10 and 20). Doppler [0055] discloses sending on the selected D2D resource communications. However, Doppler does not explicitly disclose sending information about the first user equipment on the selected D2D resource (as recited in claims 1, 10, 20, 27 and 30). Doppler [0055] discloses sending on the selected D2D resource communications. However, Doppler does not explicitly disclose wherein the second user equipment sends the information about the first user equipment to a network device, to set up a connection between the first user equipment and the second user equipment (as recited in claims 27 and 30). Doppler [0066] discloses dynamically selecting resources for D2D communication. However, Doppler does not explicitly disclose the selected resources are selected from the resources allocated by the AP/base station (as recited in claims 1, 10 and 20). 

The second closest prior art of record is Peng, US 2010/0240312 hereafter Peng. Peng FIG. 1, 110, FIG. 2, 202, 204, 206, 208, [0022], [0023] discloses receiving, by a neighboring UE from the base station of a cell where the UE is located a RRM message resource allocation information for D2D communications, FIG. 2, 216, 218, 220, [0005], [0021], [0030] discloses selecting, by a UE, a resource for D2D data transmission, FIG. 2, 216, 218, 220, [0005], [0021], [0030], [0031] discloses transmitting by a first D2D UE to the pairing D2D UE control signaling using the selected resource. Peng does not 

The third closest prior art of record is Yu et al, US 2011/0098043 hereafter Yu. Yu, FIG. 8, 830, 870, [0074], [0104], [0105] discloses triggering, by sending a D2D connection establishment request, a base station to provide a resource allocation token. Yu does not explicitly disclose receiving, by a first user equipment from a serving base station of a cell where the first user equipment is located, a broadcast message comprising information identifying resources allocated by the serving base station for device to device (D2D) communication, wherein each resource identified by the received information is allocated by the serving base station for D2D communication; selecting, by the first user equipment, a resource from the resources allocated by the serving base station for D2D communication (as recited in claims 1, 10, 20) and Yu does not explicitly disclose obtaining, by the first user equipment, the resource from the serving base station; sending, by the first user equipment to a second user equipment on the obtained resource, information about the first user equipment, wherein the second user equipment sends the information about the first user equipment to a 

For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469